Citation Nr: 1729280	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-31 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh Foreign Cases, PA


THE ISSUE

Entitlement to an initial compensable rating for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1981 to May 1985; the Army from November 1988 to August 1996 and from March 2005 to January 2009 and the Air Force from September 2003 to March 2004.  The Veteran is also a Purple Heart recipient. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Pittsburgh Foreign Cases RO has current jurisdiction.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board regrets having to remand the Veteran's bilateral pes planus disability; however, the Board finds that additional development is necessary before the claim on appeal is considered.

A remand is required for a more current VA examination to adequately rate this disability.  The Veteran has not been provided with a VA examination in connection with his service-connected bilateral pes planus disability since before he left service in January 2009, which is over eight years ago.  

The Veteran has alleged that the above service-connected disability worsened since the time of this examination.   In fact, he has specifically requested new VA examinations for this disability.  See June 2016 Statement of Accredited Representative.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  38 C.F.R. § 3.327 (a) (2016).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181   (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Therefore, the appropriate VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral pes planus.

With regard to the request for new VA examinations pertaining to the bilateral pes planus, the Board is cognizant of the Court's recent ruling in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion with consideration of joint pain in active motion, passive motion, weight-bearing, and nonweight-bearing situations, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA and private treatment records to the extent possible and associate these with the electronic claims file. 

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected bilateral pes planus disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review, and such review should be noted by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as to the effect of the Veteran's service-connected bilateral pes planus on the Veteran's occupational functioning and daily activities.  The appropriate DBQs for the service-connected bilateral pes planus should be utilized.  The explanation for all opinions expressed must be provided. 

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the bilateral pes planus examination must include range of motion testing for the appropriate joints in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; 
 Nonweight-bearing;
 and, if possible, with range of motion measurements of the opposite undamaged joint. 

However, if the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant, he or she should clearly explain why that is so.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




